By the Court, Clerke, J.
The counsel for the plaintiff contends, because the complaint contains six distinct counts, in each of which a separate contract or indebtedness is alleged, without an allusion, in any separate count, to the coverture of the defendant, that the demurrer should have been overruled. But, subjoined to the last count, it is expressly stated “that after the sale and delivery of the said goods and after the making of the said notes, and all the said contracts named, and on or about the 1st September, 1854, her said alleged husband died; and she has not since intermarried.” And then it goes on to state that after his death, and while she was sole, she promised, in consideration of the moral obligation, to pay this indebtedness. This, taken in connection with the whole language of the last count, is a sufficient admission of the coverture, applicable to all the counts; and indeed, if I rightly recollect, it was stated that the complaint was framed for the purpose of bringing up the question on demurrer, whether a woman, after her coverture ceases, can make a valid legal promise to pay a debt, which she incurred during coverture. And what I stated below, I now state, after further consideration, that I deem the decision of the superior .court in Watkins v. Halstead, (2 Sandf. S. C. R. 311,) to be in accordance with the law of this state, on the subject of a promise founded on a mere moral obligation. The principle lying at the foundation of this law, is, that a mere moral obligation is not a sufficient consideration to support a promise, unless it is founded on a former legal liability. It has, undoubtedly, been incidentally asserted in some of the cases, to which the • counsel for the plaintiff refers, that a debt incurred by a woman during coverture, may constitute a sufficient consideration for a promise after the coverture has ceased. But when *441these dicta were uttered, the question was not directly before the court, and formed ho part or element of the adjudication.
New York General Term,
November 4, 1858.
Navies, Gierke and Ingraham, Justices.]
The opinion of Judge Vanderpoel, in Watkins v. Halstead, in which this question was expressly presented, and the only one in the cause, is so complete that it is unnecessary to pursue the subject any further.
I think the judgment of the special term should be affirmed with costs.